DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims as a whole fall into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).** Applicant’s pulling out of two limitations and claiming they have nothing to do with organizing human activities is not a proper analysis of what the claims as a whole are directed to. 
A portion of the improvements that Applicant argues on pg. 16 of the remarks dated, 01/07/21, are a part of the abstract idea. The remaining elements that could be significantly more are not integral to the claim as they merely use a computer as a tool to implement the abstract idea and mere data gathering/post solution activity in conjunction with a law of nature or abstract idea.

With respect to Prong B, Applicant argues, “However, as noted above, MPEP § 2106.07(a)(III)(A) specifically states that "a finding that an element is well-understood, routine, or conventional cannot be based on the fact that the specification is silent with respect to describing such element." The Office Action fails to "expressly support" its "rejection in writing" with any of the other types of evidence listed in MPEP 2106.07(a)(III). Thus, the Office Action fails to show conventionality of any of the elements in the Applicant's claims.” The Examiner disagrees with Applicant’s assertions. While Applicant has cited paragraph (a) of the aforementioned portion of MPEP 2106.07, Applicant has left out the portion that expressely recites te the support used by the Examiner. The entirety of MPEP 2106.07 (a) states, 
(A) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
In the instant Application, the Examiner has not found that the specification is silent with respect to the additional elements, rather, that the specification describes them in a manner that indicates that the additional elements are sufficiently well-known that the 
Further, the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Under analogous circumstances, the Federal Circuit has held that “[this is a quintessential ‘do it on a computer’ patent: it acknowledges that [such] data . . . was previously collected, analyzed, manipulated, and displayed manually, and it simply proposes doing so with a computer. We have held such claims are directed to abstract ideas.” Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (“Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”). Therefore, the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 

103
Applicant argues that Paxton does not teach the newly added claim language. The Examiner disagrees. The system of Paxton teaches a scheduled time as recited when a 
Applicant continues to argue that the cited portion of Paxton does not teach the estimated time it would take to for a customer to traverse a queue. The Examiner disagrees.  The customer in the system of Paxton is placed in a virtual queue and the time when they will be next in line which includes the time it will take to traverse from a location back to the ride is an estimated wait time. While Paxton’s estimation might also include a travel time, that time is taken into account when determining when a customer will be at the front of the line in Paxton. Because Paxton includes more information than recited by Applicant’s claims, that doesn’t rise to a level of not teaching the recited claim language.  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
The prior art rejections of claims 21-23 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is 
The claims recite receiving, executing, transmitting and predicting limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, executing, transmitting and predicting under their broadest reasonable interpretation, covers , marketing or sales activities or behaviors; business relations) managing personal behavior.  That is, other than recited, “GPS, communication transceiver, mobile device, memory, processor and front-end device”, nothing in the claim element precludes the steps from practically being certain methods of organizing human activities. Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “GPS, mobile device, memory, processor and front-end device”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium)
 (processor, mobile device, communication transceiver and memory) 
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(GPS, front-end device)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity and merely uses a computer as a tool to perform an abstract idea. The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Berkheimer-With respect to consideration of routine and conventional subject matter, the additional elements-("GPS, front-end device)")-are described in published Specification 39 and 31, at a high level of generality and in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars of these elements to satisfy the statutory disclosure requirements.
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton U.S. Pre-Grant Publication No. 2002/0007292 in view of Xiong et al. U.S. Pre-Grant Publication No. 2015/0088671 A1 in further view of Stenning U.S. Pre-Grant Publication No. 2007/0286220
As per Claims 1, 3-4, 20 and 23, Paxton teaches receiving mobile device location data based on positioning information, the mobile device location data identifying locations of a plurality of guest mobile devices corresponding to a plurality of venue guests within a venue (see para. 22 and 30);
receiving event schedule data corresponding to schedules associated with a plurality of points of interest located within the venue, the event schedule data   identifying scheduled times corresponding to one or more events occurring at one or more of the plurality of points of interest, the queue located within the venue (see para. 
executing instructions stored in a memory via a processor, wherein execution of the instructions by the processor causes the processor to generate generating an estimated wait time based at least on the received mobile device location data and the one or more scheduled times in the received event schedule data, the estimated wait time predicting how long one of the plurality of venue guests would take to traverse a queue corresponding to a first point of interest of the plurality of points of interest (see para. 24, 28 and 54); and
transmitting a wait time dataset identifying the estimated wait time to a front-end device, thereby displaying the estimated wait time via an interface of the front-end device (see para. 63 and 67). 
Paxton further teaches receiving weather data identifying weather that affects at least a subset of the venue, and wherein generating the estimated wait time is further based on the received weather data (see para. 39).
Paxton does not explicitly teach the limitation taught by Xiong determining a user location based on a global positioning system (GPS) (see para. 53), estimating a wait time using a Bayesian algorithm (see para. 90). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the method of Paxton to include the teachings of Xiong to provide a statistical analysis so enhance wait time accuracy.
Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton does not explicitly teach the limitation taught by Stenning generate a second 
update the wait time dataset based on a difference between the first estimated wait time and the second estimated wait time (see para. 71-72 and 163-165).
As per Claim 3, Paxton in view of Xiong in further view of Stenning teaches the method of claim 2 as described above. Paxton does not explicitly teach the limitation taught by Stenning wherein the second estimated wait time is longer than the estimated wait time, and wherein updating the wait time dataset based on the difference includes updating the wait time dataset to identify the first time period (see para. 71-72 and 76)
As per Claim 4, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton does not explicitly teach the limitation taught by Stenning, wherein the second estimated wait time is longer than the estimated wait time, and wherein updating the dataset based on the difference includes updating the wait time dataset to identify that the first point of interest is associated with at least one of a low venue guest throughput or a low venue guest capacity (see para. 71-72 and 76).
As per Claim 5, Paxton teaches the method of claim 1 as described above. Paxton further teaches receiving network traffic data identifying at least one location at least one of the plurality of guest mobile devices based on a network connections with a 
As per Claim 6, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton further teaches receiving entitlement redemption data identifying redemption by one of the plurality of guest mobile devices, and wherein generating the estimated wait time is further based on the received entitlement redemption data (see para. 10, the Examiner is interpreting a high priority reservation as an entitlement).
As per Claim 7, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton further teaches receiving weather data identifying weather that affects at least a subset of the venue, and wherein generating the estimated wait time is further based on the received weather data (see para. 39).
As per Claim 8, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton further teaches generating a plurality of additional estimated wait times at predetermined intervals from each other (see para. 70), wherein the wait time dataset includes the plurality of additional estimate wait times (see para. 63, 67 and fig. 6A)
As per Claim 10, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton further teaches wherein the front-end device is a guest mobile device corresponding to a venue guest of the plurality of venue guests (see para. 63).
As per Claims 17, Paxton teaches a communication transceiver, the communication transceiver receiving mobile device location data and event schedule data, the mobile device location data associated with a plurality of guest mobile devices 
a memory (see para. 52, fig. 1, denotation 22); and
a processor coupled to the memory and to the communication transceiver, wherein execution of instructions stored in the memory by the processor (see para. 52):
generates an estimated wait time based at least on the received mobile device location data and the received event schedule data, the estimated wait time predicting how long one of the plurality of venue guests would take to traverse a queue corresponding to a first point of interest of the plurality of points of interest (see para. 24, 28 and 54), and 
triggers transmission of a wait time dataset to a front-end device via the communication transceiver, the wait time dataset identifying the estimated wait time, thereby displaying the estimated wait time via an interface the front-end device (see para. 63 and 67).
Paxton does not explicitly teach the limitation taught by Xiong estimating a wait time using a Bayesian algorithm (see para. 90). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the method of Paxton to include the teachings of Xiong to provide a statistical analysis so enhance wait time accuracy.
As per Claim 18, Paxton in view of Xiong teaches the method of claim 17 as described above. Paxton further teaches wherein the communication transceiver further receives network traffic data locating at least one of the plurality of guest mobile devices based on a network connections with a device having a known location, and 
As per Claim 19, Paxton in view of Xiong teaches the method of claim 17 as described above. Paxton further teaches wherein the communication transceiver further receives entitlement redemption data identifying redemption of an entitlement by one of the plurality of guest mobile devices and wherein generating the estimated wait time is further based on the received entitlement redemption data (see para. 10, the Examiner is interpreting a high priority reservation as an entitlement).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton U.S. Pre-Grant Publication No. 2002/0007292 in view of Xiong et al. U.S. Pre-Grant Publication No. 2015/0088671 A1 in further view of Stenning U.S. Pre-Grant Publication No. 2007/0286220 and  Patterson U.S. Pre-Grant Publication No. 2012/0192074
As per Claim 9, Paxton in view of Xiong teaches the method of claim 8 as described above. Paxton does not explicitly teach the limitation taught by Patterson generating a graph charting the estimated wait time and the plurality of additional estimated wait times, wherein the wait time dataset includes data corresponding to the graph (see para. 126). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Paxton to include the teachings of Patterson to provide a user visual assistance in making a decision regarding a wait time, as suggested by Patterson.
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton U.S. Pre-Grant Publication No. 2002/0007292 in view of Xiong et al. U.S. Pre-Grant Publication No. 2015/0088671 A1 in further view of Stenning U.S. Pre-Grant 
As per Claim 11, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton does not explicitly teach the limitation taught by Kaiser wherein the front-end device is a staff device corresponding to a venue staff member (see para. 20). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Paxton to include the teachings of Kaiser to distinguish walk-in customers from pre-queued customers, as taught by the cited portions of Kaiser. 
As per Claim 12, Paxton in view of Xiong teaches the method of claim 1 as described above. Paxton does not explicitly teach the limitation taught by Kaiser generating a map user interface that identifies the estimated wait time at a location on a map corresponding to a location of the first point of interest, wherein the wait time dataset includes data enabling display of the map user interface via the front-end device (see para. 3 and fig. 3). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Paxton to include the teachings of Kaiser to allow a user to join a waitlist without physically being at a location, as taught by Kaiser para. 18
As per Claim 13, Paxton in view of Xiong in view of Kaiser teaches the method of claim 12 as described above. Paxton does not explicitly teach the limitation taught by Kaiser wherein the map is distorted so that a first region is drawn at a first scale and a second region is drawn at a second scale (see fig. 3). The motivation is the same as opined above. 
As per Claim 15, Paxton teaches the method of claim 13 as described above. Paxton does not explicitly teach the limitation taught by Kaiser wherein generating the estimated wait time predicting how long the one of the plurality of venue guests would take to traverse the queue corresponding to the first point of interest is also based on one or more searches for information about the first point of interest by one or more venue guest devices associated with one or more of the plurality of venue guests, (see fig. 3). The motivation is the same as opined above. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton U.S. Pre-Grant Publication No. 2002/0007292 in view of Xiong et al. U.S. Pre-Grant Publication No. 2015/0088671 A1 in further view of Stenning U.S. Pre-Grant Publication No. 2007/0286220 and Testa et al-(NPL Reference)
As per Claim 16, Paxton teaches the method of claim 1 as described above. Paxton does not explicitly teach the limitation taught by Testa wherein generating an estimated wait time is performed also using at least one of a nearest-neighbor algorithm (see pg. 79 col. 2, “3.1 Overview” and pg. 80 Col. 1), an alternating squares algorithm, a neural network, or some combination thereof. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Paxton to include the teachings of Testa to provide a more efficient evolutionary algorithm, as taught by the cited portion of Testa.
The prior art rejections of claims 21-22 have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TONYA JOSEPH/Primary Examiner, Art Unit 3628